—Order unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Defendant contends that County Court erred in denying his CPL 440.20 (1) motion on the ground that the imposition of consecutive sentences for his conviction of rape in the first degree, sodomy in the first degree, robbery in the first degree and unauthorized use of a motor vehicle in the first degree is illegal under Penal Law § 70.25 (2). The People candidly concede that defendant’s sentence should be modified by directing that the sentence imposed for unauthorized use of a motor vehicle in the first degree shall run concurrently with the sentences on the other counts. The People assert, however, that the court’s imposition of consecutive terms of imprisonment on the rape, sodomy and robbery counts is legal. We agree. Although the rape, sodomy and robbery “took place over a continuous course of activity, they constituted separate and distinct acts, and none of the completed offenses was a material element of another offense” (People v Boyce, 133 AD2d 164; see, People v Davis, 238 AD2d 517, 518, Iv denied 90 NY2d 903; People v Guthrie, 222 AD2d 1084, 1085, Iv denied 87 NY2d 973; People v Rivera, 186 AD2d 594, 596, Iv denied 81 NY2d 846; People v Whiting, 182 AD2d 732, 733, Iv denied 80 NY2d 1030). Consequently, we modify the order by granting in part defendant’s motion and setting aside that part *779of the sentence directing that the term of imprisonment for unauthorized use of a motor vehicle shall run consecutively with the terms imposed on the other counts and by directing that said term of imprisonment shall run concurrently. (Appeal from Order of Erie County Court, Drury, J. — CPL art 440.) Present — Hayes, J. P., Hurlbutt, Balio and Lawton, JJ.